TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00463-CV



                                Country Coach, Inc., Appellant

                                               v.

              Texas Department of Transportation Motor Vehicle Board, Appellee




         DIRECT APPEAL FROM TEXAS DEPARTMENT OF TRANSPORTATION
                          MOTOR VEHICLE BOARD




                On November 13, 2001, appellant Country Coach, Inc. filed a motion in this Court

to dismiss its appeal. The motion is granted. The appeal is dismissed. See Tex. R. App. P.

42.1(a)(2).




                                             Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: November 29, 2001

Do Not Publish
2